IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40886
                         Conference Calendar


RAYMOND ROSS WILLIAMS,

                                     Plaintiff-Appellant,

versus

A. AUGUST, Correctional Officer; RICKY
TARVER, Captain; KEITH GORSUCH, Lieutenant,

                                     Defendants-Appellees.

                      ---------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-358
                      ---------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Raymond Ross Williams, #308266, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint,

with prejudice, under 28 U.S.C. § 1915(e) as frivolous and for

failure to state a claim upon which relief may be granted.

Williams’s failure to identify any error in the district court’s

legal analysis or its application to his lawsuit “is the same as

if he had not appealed that judgment.”    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Williams’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R.

42.2.   The district court’s dismissal of the present case and our

dismissal of this appeal count as two strikes against Williams

for purposes of 28 U.S.C. § 1915(g).   We caution Williams that

once he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.